 


109 HRES 34 IH: Congratulating the University of Southern California Trojans for their second straight national title.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 34 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mr. Cox (for himself, Mrs. Bono, Ms. Watson, Mr. Rohrabacher, Ms. Solis, and Mr. Shadegg) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the University of Southern California Trojans for their second straight national title. 
 
Whereas the University of Southern California football team, the Trojans, won the 2005 Orange Bowl, defeating the University of Oklahoma by a score of 55 to 19; 
Whereas the Trojans went 13-0 overall, the team’s first ever 13-0 season; 
Whereas this season marked the eighth perfect season of the Trojans; 
Whereas the Trojans won their third consecutive Pac-10 title; 
Whereas the Trojans are the second team in history to hold the number one spot for the entire season in the Associated Press poll; 
Whereas the Trojans have scored at least 20 points in their last 39 games; 
Whereas the Trojans set a school record by defeating an opponent by at least 30 points for the eighth time this season, breaking the old record of seven times set in 1929; 
Whereas the University of Southern California quarterback, Matt Leinart, was honored with the Heisman Trophy and as the Associated Press’ Player of the Year and several other Trojans were similarly honored for national excellence at their positions; 
Whereas Coach Pete Carroll is the second coach in University of Southern California football history to win back-to-back national titles; 
Whereas the University of Southern California has won a total of 105 national championships; and 
Whereas President Steve Sample has led the University of Southern California to national distinction in both academics and athletics: Now, therefore, be it 
 
That the House of Representatives recognizes and congratulates the University of Southern California's football players, coaches, and support staff for their superior achievement, and the entire Trojan family of students, faculty, administrators, alumni, and friends for their contributions to one of the Nation’s most distinguished universities. 
 
